No. 3--07--0168
_________________________________________________________________
Filed March 11, 2008
                              IN THE

                   APPELLATE COURT OF ILLINOIS

                          THIRD DISTRICT

                            A.D., 2008

RANDOLPH M. GORDON,             ) Appeal from the Circuit Court
                                ) of the 13th Judicial Circuit,
     Plaintiff-Appellant,       ) Grundy County, Illinois,
                                )
                                )
     v.                         ) No. 04--L--14
                                )
VICTORIA GORDON,                ) Honorable
                                ) Robert C. Marsaglia,
     Defendant-Appellee.        ) Judge, Presiding.
________________________________________________________________

     JUSTICE SCHMIDT delivered the opinion of the court:
________________________________________________________________

     The plaintiff, Randolph M. Gordon, filed suit against his

former spouse, Victoria Gordon, alleging that she either

intentionally or negligently inflicted emotional distress.   The

trial court dismissed the complaint for want of personal

jurisdiction over the defendant.   The plaintiff appeals, arguing

that the trial court had personal jurisdiction under the long-arm

statute (735 ILCS 5/2--209 (West 2004)).   We affirm.

                               FACTS

     On August 26, 2002, the plaintiff and the defendant divorced

in Florida.   A Florida trial court entered a final judgment,

dissolving the marriage and incorporating the parties' marital

settlement agreement.   The marital settlement agreement dealt
with the parties' parental rights and responsibilities concerning

their three children and the distribution of their property.     The

final order also gave the Florida trial court jurisdiction over

the enforcement of the provisions of the marital settlement

agreement.

     On March 10, 2004, the plaintiff filed suit, alleging that

the defendant had committed the tort of intentional infliction of

emotional distress.   The complaint stated that the plaintiff

resides in Morris, Illinois, and that the defendant resides in

Ocoee, Florida.   It alleged that some of the tortious conduct

occurred in Grundy County, Illinois.

     The complaint referenced the parties' marital settlement

agreement and alleged that the defendant refused to comply with

its terms so as to harass and embarrass the plaintiff and hinder

his relationship with his children.    The amended complaint

specifically alleged that the defendant: (1) caused the City of

Ocoee to send a water bill for her house to the plaintiff in

Illinois; (2) failed to deliver a car title to the plaintiff

within 10 days of the entry of the marital settlement agreement;

(3) failed to deliver a quitclaim deed for the parties' Illinois

townhouse to the plaintiff for a period in excess of one year,

when the marital settlement agreement required delivery within 10

days of its entry; (4) caused a law firm to contact the plaintiff

about the payment of a note when the defendant failed to provide


                                 2
the plaintiff with a deed that would have allowed him to

refinance and pay the defendant; (5) failed to provide the

plaintiff with a mortgage release even though she was paid 90

days earlier, thereby slandering the title to plaintiff's

Illinois property; (6) turned off the ringer on the telephone to

prevent the plaintiff from having reasonable contact with his

children; (7) failed to inform the children that the plaintiff

called; (8) discouraged or prohibited the children from calling

the plaintiff; (9) failed to provide the plaintiff with the

children's school calender or his son's baseball schedule as

required by the marital settlement agreement; (10) caused the

children to call the plaintiff to solicit money for school trips

even though the defendant received child support for such

purposes; (11) refused to allow the plaintiff access to the

children on weekends when the children would be accessible to the

plaintiff; (12) failed to consult with the plaintiff about their

daughters' braces although his consent is required by the marital

settlement agreement; (13) failed to notify the plaintiff about

the children's doctor's appointments as required by the marital

settlement agreement; (14) removed items from plaintiff's

grandfather's chest in violation of the marital settlement

agreement; (15) failed to give the plaintiff furniture as

required by the marital settlement agreement; and (16) on several

occasions, called the plaintiff's home telephone and attempted to


                                3
access messages on plaintiff's answering machine.

     On April 14, 2004, the defendant filed a motion to dismiss

the complaint for lack of personal jurisdiction pursuant to

section 2--301 of the Code of Civil Procedure (Code) (735 ILCS

5/2--301 (West 2004)).    The plaintiff voluntarily dismissed his

original complaint and subsequently filed an amended complaint.

     The amended complaint added the claim that the defendant

negligently inflicted emotional distress and alleged that the

defendant had committed additional acts giving rise to his claims

for emotional distress.   It further alleged that the defendant:

(1) obtained the plaintiff's e-mail address and sent an e-mail to

the plaintiff in Illinois for the sole purpose of harassing him

by showing him that she obtained his e-mail address; (2) e-mailed

the plaintiff's sister-in-law a harassing e-mail, using the same

alias that she used to harass the plaintiff's friend; and (3) on

July 22, 2004, called the Department of Children and Family

Services (DCFS) and caused it to start an unfounded investigation

so as to harass the plaintiff.   The defendant's conduct has

allegedly caused the plaintiff to lose both sleep and appetite

and to seek medical care.

     On October 1, 2004, the defendant filed a motion to dismiss

the amended complaint for lack of personal jurisdiction pursuant

to section 2--301 of the Code (735 ILCS 5/2--301 (West 2004)).

On June 21, 2005, the trial court granted the defendant's motion


                                  4
to dismiss, finding that the defendant's alleged acts did not

confer jurisdiction on Illinois courts.      On July 20, 2005, the

plaintiff filed a motion to reconsider; the trial court denied

the motion on February 15, 2007.

     Plaintiff appeals.

                             ANALYSIS

     On appeal, the plaintiff argues that the trial court had

specific personal jurisdiction over the defendant under numerous

but unstated subsections of section 2--209(a) of the long-arm

statute (735 ILCS 5/2--209(a) (West 2004)) or, in the

alternative, under the catchall provision of the long-arm statute

(735 ILCS 5/2--209(c) (West 2004)).      We review de novo the trial

court's determination of jurisdiction because it is based solely

on documentary evidence.   Kostal v. Pinkus Dermatopathology

Laboratory, P.C., 357 Ill. App. 3d 381, 827 N.E.2d 1031 (2005).

     The catchall provision of the long-arm statute provides that

a trial court may exercise jurisdiction "on any other basis now

or hereafter permitted by the Illinois Constitution and the

Constitution of the United States."      735 ILCS 5/2--209(c) (West

2004).   The enactment of the catchall provision made the long-arm

statute coextensive with due process requirements of the Illinois

and United States Constitutions.       Keller v. Henderson, 359 Ill.

App. 3d 605, 834 N.E.2d 930 (2005).      As such, "the long-arm

statute is satisfied when due process concerns are satisfied,


                                   5
regardless of whether the defendant performed any of the acts

enumerated in the long-arm statute."    Keller, 359 Ill. App. 3d at

612, 834 N.E.2d at 935.    Therefore, our personal jurisdiction

analysis will focus solely on whether the plaintiff has shown

that federal and Illinois due process requirements have been

satisfied.

     An assertion of specific personal jurisdiction satisfies

federal due process guarantees so long as the defendant has

sufficient "minimum contacts" with the forum state such that

maintaining an action in the forum state does not offend

"'traditional notions of fair play and substantial justice.'

[Citation.]"   International Shoe Co. v. Washington, 326 U.S. 310,

316, 90 L. Ed. 95, 102, 66 S. Ct. 154, 158 (1945).    Minimum

contacts must be based on acts by which the defendant

purposefully avails himself of the privilege of conducting

activities within the forum state, thereby invoking the benefits

and protection of its laws.    Burger King Corp. v. Rudzewicz, 471
U.S. 462, 85 L. Ed. 2d 528, 105 S. Ct. 2174 (1985).    The

defendant's conduct must reflect a connection to the forum state

such that the defendant would reasonably anticipate being haled

into that state's court.    World-Wide Volkswagen Corp. v. Woodson,

444 U.S. 286, 62 L. Ed. 2d 490, 100 S. Ct. 559 (1980).    Thus, a

trial court must determine whether: (1) the nonresident defendant

has sufficient minimum contacts with the forum state; (2) the


                                  6
cause of action arises from these contacts; and (3) it is

reasonable to require the defendant to litigate in the forum

state.   Viktron Ltd. Partnership v. Program Data Inc., 326 Ill.

App. 3d 111, 759 N.E.2d 186 (2001).

     The plaintiff argues that defendant engaged in a course of

conduct to inflict emotional distress.   However, every one of the

defendant's alleged acts or, more correctly, failures to act that

form this course of conduct in the original complaint involve

matters related to the parties' divorce and marital settlement

agreement.   The defendant's acts, or lack thereof, concerning the

marital settlement agreement never reached into Illinois and were

only related to Illinois in that her failure to act affected the

plaintiff, who resides in Illinois.   The additional two acts

alleged in the amended complaint--an e-mail and a telephone call

to DCFS--did result in some contact in Illinois, but we find them

insufficient to require the defendant to litigate in Illinois.

     In determining whether it is reasonable to require a

defendant to litigate in a forum state, a trial court must

consider: (1) the burden on the defendant; (2) the forum state's

interest in adjudicating the dispute; (3) the plaintiff's

interest in obtaining convenient and effective relief; (4) the

interstate judicial system's interest in obtaining the most

efficient resolution of the action; and (5) the shared interests

of the several states in advancing fundamental social policies.


                                 7
World-Wide Volkswagen Corp., 444 U.S. 286, 62 L. Ed. 2d 490, 100
S. Ct. 559.

     Here, plaintiff's complaints make it apparent that the

plaintiff is making a thinly veiled attempt to have an Illinois

court enforce the Florida court's order through this tort action.

We understand that in the real world emotional distress is

involved in virtually every dissolution of marriage action.

However, the Florida trial court that dissolved the parties'

marriage retained jurisdiction over the enforcement of the

provisions of the marital settlement agreement in its final

order.   The defendant could not have reasonably expected to be

haled into an Illinois court to resolve matters related to her

alleged failure to comply with the terms of the marital

settlement agreement incorporated within the order.   The Florida

trial court has a greater interest in resolving any dispute

related to its orders.   Accordingly, we find that the plaintiff

has failed to show that an Illinois court's assertion of personal

jurisdiction in this case would be proper.

                            CONCLUSION

     For the foregoing reasons, the judgment of the circuit court

of Grundy County is affirmed.

     Affirmed.

     HOLDRIDGE and WRIGHT, JJ., concur.




                                 8
.




    9